Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the claimed amendment:  Applicant amended claims which overcome the 112(b) Rejection.
With respect to the claimed rejection under 103:  Applicant argues that the current application and the cited reference of Switkes (US Pub. No. 20130066511) were owned by the same person and the cited reference of Switkes does not qualify as prior art.  Examiner disagrees to the Applicant’s argument.
The cited reference of Switkes (US Pub. No. 20130066511) published on March 14, 2013 while the current application filed on July 6, 2019 related to provisional application No. 62/695014 file on July 7, 2018.  Therefore, the cited reference of Switkes (US Pub. No. 20130066511) published more than a year from current application filing.
Based on MPEP (2120 Rejection on Prior Art [R-10.2019] and MPEP (717.01(b)(2) Determining if the Subject Matter of the Intervening Disclosure is the Same as the Subject Matter of the Inventor–Originated Prior Public Disclosure [R-10.2019]) indicated Switkes is a prior art under the 35 U.S.C 102(a)(2).
Thus, the current rejection still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker (20080059007) in view of Switkes (20130066511).
With regard to claim 11, Whittaker discloses a method for causing a rear vehicle to follow a front vehicle, comprising: 
establishing a wireless connumeration link between a front vehicle and a rear vehicle, wherein the wireless communication link transmits front vehicle information including information about is steering angle, engine torque, and braking system (vehicle 10a-10c communicates via radio communication 24, see at least [0024]+): and
beginning an FTL (Follow-the- Leader) session, wherein the FTL session comprising transmitting, from the first vehicle to the rear vehicle, the information about the front vehicle’s steering angle, engine torque, and braking system (the vehicles transmits their location to the other vehicle, see at least [0030]+); and 
commanding engine torque at the rear vehicle without input from a driver, wherein the commanding of the engine torque, the braking system, and the steering is based on the information and wherein the commanding of the engine torque eliminating the need for driver input (The master vehicle is autonomous with human supervision whom could set parameters of convoy controls such as speed for other vehicles operating autonomously, see at least [0029]-[0049]+). 
Whittaker fails to teach commanding the brake and steering at the rear vehicle, wherein the commanding of the engine torque, braking and the steering is based on the information of the front vehicle about the speed, braking and steering. 
Switkes discloses a system for semi-autonomous vehicular convoy (see the abstract). The leader vehicle commands engine torque, braking or steering of the following vehicle based on the leader vehicle's information (see at least [0034]-[0042]+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Whittaker by including that the leader vehicle commands engine torque, braking or steering of the following vehicle based on the leader vehicle’s information as taught by Switkes for improving the autonomous performing in the convoy platform.

With regard to claim 12, Gwitkes teaches that the rear vehicle transmits information associated with its brakes to the front vehicle via the wireless link (see at least [0046]- [0048]+).

With regard to claim 13, Switkes teaches that the information about the front vehicle's steering angle, engine torque, and braking system is received from one or more electronic control units (ECUs) (see at least [0044]-[0045)). 

With regard to claim 14, Switkes teaches that the FTL mode further comprises: providing instructions to one or more ECUs located in the rear vehicle, wherein the instructions are at least partially converted in order for the ECUs located in the rear vehicle to operate correctly, and wherein instructions are based al least in part on the abstracted data (see at least [0037]- [0042]+), 

With regard to claim 15, Swilkes teaches that the rear vehicle and the front vehicle can switch positions (see at least [0039]-[0042]+). 

With regard to claim 16, Swilkes teaches ending the FTL session (see at least [0042]+).

With regard to claim 17, Switkes teaches that the ending of the FTL session causes the rear vehicle to pull off of a road (see ale last [0042]-[0043]+).

With regard to claim 18, Switkes teaches that the ending of the FTL session causes the rear vehicle to operate in a fully autonomous mode (see at least [0040]-[0043]+). 

With regard to claim 19, Whittaker teaches that the ending of the FTL session causes the rear vehicle to travel to a designated location (the navigation system creates a path including its associated speeds an estimated elapsed time, prior to the robot traversing a route, see at least [0043]+). 

With regard to claim 20, Switkes teaches that the commanding of the engine torque, braking system, and steering ai the rear vehicle causes the rear vehicle to perform maneuvers differently than if the rear vehicle were operating in a fully autonomous mode (see at least [0051]-[0052]+).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662